Exhibit 13.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION –OXLEY ACT OF 2002 In connection with the Annual Report on Form 20-F of Acasti Pharma Inc. (the “Company”) for the fiscal year ended February28, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jim Hamilton, Principal Financial Officer of the Company certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 16, 2015 /s/ Jim Hamilton Name: Jim Hamilton Title: Person acting in the capacity of Principal Financial Officer
